Title: To George Washington from Nicholas Cooke, 28 October 1775
From: Cooke, Nicholas
To: Washington, George



Sir,
Providence October 28th 1775

When we removed Part of the Live Stock from Block Island in July last a Number of Cattle were left, so poor (owing to the severe Drought) that they were totally unfit for the Knife. The plentiful Rains that have since fallen have increased the Feed so much that there are now upwards of 300 fit for Market. The Island is situated so far from the Continent that any Attempt to remove them will be extremely hazardous: And I can think of no other Method to prevent their being taken by the Enemy than killing and salting them. As we have no Demand for salted Provisions in this Colony, I must desire your Excellency to take Order that the Beef, when barrelled, may be received into the Magazines, in Camp, at a reasonable Price; in which Case they will be killed and cured forthwith. You are sensible Sir of the unhappy Situation of this Colony with Respect to the Enemy, it being scarcely any Thing more than a Line of Sea Coast; and I have no Doubt will give us every Assistance in your Power. I am with great Truth and Respect, Sir Your most obedient humble Servant

Nichs Cooke


P.S. I have this Morning dispatched Mr Bowen with Orders to Col. Hopkins for Ten Cannon Four Pounders for the armed Vessel now equipping at Plymouth.

